DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/28/2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over Rogers (U.S. 20060019777) in view of Wu (U.S. 20040134304).
Regarding claim 1, Rogers discloses a lacrosse stick head mounting system comprising: 
Fig. 2B, protrusion 20) extending from a base of a lacrosse stick head, 
the lacrosse stick head having a head longitudinal axis (Fig. 3B, axis 34); 
a tightening screw (Par. 24, component 20 secured by mechanical means such as screws or bolts)
 wherein the protruding end of the lacrosse stick head, being insertable into an end of a handle along a head base longitudinal axis substantially coaxial with the head longitudinal axis (see Fig. 2B), 
and to wedge the protruding end of the lacrosse stick head inside of the handle and without overlap of the lacrosse stick head external to the handle (see Fig. 4, head 18 is entirely external to the handle)
However, Rogers does not disclose the protruding end having an angled end and comprising a wedge tightening screw tunnel extending from the base
a wedge tightening screw insertable into the wedge tightening screw tunnel through the base of the lacrosse stick head; and a wedge end cap comprising an end cap and threads to tighten the wedge tightening screw, the angled end of the protruding end to contact the end cap of the wedge end cap
the wedge tightening screw, and the wedge endcap insertable into an end of a handle
and, as the wedge tightening screw is tightened through the threads of the wedge end cap, the wedge cap tightening screw to draw the wedge end cap towards the angled end of the protruding end of the lacrosse stick head, to move the wedge end cap into an offset position relative to the protruding end of the lacrosse stick head
Wu discloses the protruding end having an angled end (Fig. 1, angled end 75) and comprising a wedge tightening screw tunnel (Fig. 1, tightening screw tunnel 76) extending from the base
a wedge tightening screw (Fig. 1, screw 91) insertable into the wedge tightening screw tunnel through the base of the lacrosse stick head; 
Fig. 1, wedge end cap 80)  comprising an end cap and threads (Par/ 22, threaded into hole 82) to tighten the wedge tightening screw, the angled end of the protruding end to contact the end cap of the wedge end cap (see Fig. 4, angled end contacts end cap 80)
the wedge tightening screw, and the wedge endcap insertable into an end of a handle (see Fig. 4, screw, endcap insertable into end of handle)
and, as the wedge tightening screw is tightened through the threads of the wedge end cap, the wedge cap tightening screw to draw (see Fig. 3-4, as screw tightens, draws endcap towards angled end of the protruding end) the wedge end cap towards the angled end of the protruding end of the lacrosse stick head, to move the wedge end cap into an offset position relative to the protruding end of the lacrosse stick head. It is noted that when taken in combination with Rogers, which discloses the lacrosse stick head and protruding end, one  of ordinary skill would readily recognize that the wedged end cap and angled surface would have been obvious to use as a connection means within the lacrosse head it this would prohibit axial displacement or rotary motion as noted below. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Rogers, which discloses a lacrosse head with a protruding connection member fastened by screws or bolts to a handle with wedged connection member fastened within a handle, as taught by Wu to provide Rogers with the advantage of prohibit axial displacement or rotary motion relative to the handle and provides the advantage of a more secure connection as noted in Par. 25 Lns. 4-9.
Regarding claim 2, Rogers, as modified discloses the claimed invention substantially as claimed, as set forth above in claim 1.
Rogers further teaches a cross-section of the handle comprises one of: circular (Fig. 2B, handle is circular), square, triangular, oval, and polygon.
claim 3, the Rogers, as modified discloses the claimed invention substantially as claimed, as set forth above in claim 1.
However, Rogers does not teach an angle of the angled end relative to the head longitudinal axis is selected from the group consisting of: oblique, acute, nonzero and positive
Wu teaches an angle of the angled end relative to the head longitudinal axis comprises of: oblique, acute, nonzero (see annotated figure below) and positive

    PNG
    media_image1.png
    325
    386
    media_image1.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Rogers, which discloses a lacrosse head with a protruding connection member fastened by screws or bolts to a handle with wedged connection member fastened within a handle, as taught by Wu to provide Rogers with the advantage of prohibit axial displacement or rotary motion relative to the handle and provides the advantage of a more secure connection as noted in Par. 25 Lns. 4-9.
Regarding claim 4, Rogers, as modified discloses the claimed invention substantially as claimed, as set forth above in claim 1.
However, Rogers does not teach contact between the angled end and the end cap can be repositioned relative to each other to create an offset relative to an axial position of the angled end and the end cap that resists rotation (Par. 25 Lns. 7-8) of the lacrosse stick head about a handle longitudinal axis.
Wu teaches contact between the angled end and the end cap can be repositioned relative to each other (Par. 24 Lns. 6-9, Par. 25 Lns. 1-4) to create an offset relative to an axial position of the angled end and the end cap that resists rotation of the lacrosse stick head about a handle longitudinal axis. It is noted by tightening and loosening the screw, the device would move in axial direction and therefore would be repositioned relative to each other. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Rogers, which discloses a lacrosse head with a protruding connection member fastened by screws or bolts to a handle with wedged connection member fastened within a handle, as taught by Wu to provide Rogers with the advantage of prohibit axial displacement or rotary motion relative to the handle and provides the advantage of a more secure connection as noted in Par. 25 Lns. 4-9.
Regarding claim 5, Rogers, as modified discloses the claimed invention substantially as claimed, as set forth above in claim 1.
However, Rogers does not teach contact between the angled end and the end cap can be repositioned relative to each other to create an offset relative to an axial position of the angled end and the end cap that resists longitudinal motion of the lacrosse stick head along a handle longitudinal axis.
Wu teaches contact between the angled end and the end cap can be repositioned relative (Par. 24 Lns. 6-9, Par. 25 Lns. 1-4) to each other to create an offset relative to an axial position of the angled end and the end cap that resists longitudinal motion of the lacrosse stick head along the handle longitudinal axis (Par. 25 Lns. 7-8).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Rogers, which discloses a lacrosse head with a protruding connection member fastened by screws or bolts to a handle with wedged connection member fastened within a handle, as taught by Wu to provide Rogers with the advantage of prohibit axial displacement or rotary 
Regarding claim 6, Rogers, as modified discloses the claimed invention substantially as claimed, as set forth above in claim 1.
Rogers further teaches the wedge tightening screw comprises a head screw (Par. 24, component 20 is secured by means such as a screw)
Regarding claim 11, Rogers discloses a lacrosse stick comprising: 
a lacrosse stick head having a base (Fig. 2B, 28b); 
a handle (Fig. 2B, handle 12); 
and a lacrosse stick mounting system, comprising a protruding end (Fig. 2B, protrusion 20) extending from the base of the lacrosse stick head,
the lacrosse stick head having a head longitudinal axis (Fig. 3B, axis 34); 
a tightening screw (Par. 24, component 20 secured with mechanical means such as screws)
wherein the protruding end of the lacrosse stick head being insertable into an end of the handle along a head base longitudinal axis substantially coaxial with the head longitudinal axis (see Fig. 2B)
 and to wedge the protruding end of the lacrosse stick head inside of the handle and without overlap of the lacrosse stick head external to the handle (see Fig. 4, head 18 is entirely external to handle)
However, Rogers does not disclose the protruding end having an angled end and comprising a wedge tightening screw tunnel extending from the base,
a wedge tightening screw insertable into the wedge tightening screw tunnel through the base of the lacrosse stick head; 
and a wedge end cap comprising an end cap and threads to tighten the wedge tightening screw, the angled end of the protruding end to contact the end cap of the wedge end cap

and, as the wedge tightening screw is tightened through the threads of the wedge end cap, the wedge cap tightening screw to draw the wedge end cap towards the angled end of the protruding end of the lacrosse stick head, to move the wedge end cap into an offset position relative to the protruding end of the lacrosse stick head
and the wedge endcap inside of the handle
Wu discloses the protruding end having an angled end (Fig. 1, angled end 75) and comprising a wedge tightening screw tunnel (Fig. 1, tightening screw tunnel 76) extending from the base,
a wedge tightening screw (Fig. 1, screw 92) insertable into the wedge tightening screw tunnel through the base of the lacrosse stick head; 
and a wedge end cap (Fig. 1, wedge end cap 80) comprising an end cap and threads (Par. 22, thread into hole 82) to tighten the wedge tightening screw, the angled end of the protruding end to contact the end cap of the wedge end cap (see Fig. 4, angled end contacts end cap)
the wedge tightening screw, and the wedge endcap being insertable into an end of the handle along a head base longitudinal axis substantially coaxial with the head longitudinal axis (see Fig. 4, screw, endcap insertable into end of handle)
and, as the wedge tightening screw is tightened through the threads of the wedge end cap, the wedge cap tightening screw to draw (Fig. 3-4, as screw tightens, draws endcap towards angled end) the wedge end cap towards the angled end of the protruding end of the lacrosse stick head, to move the wedge end cap into an offset position relative to the protruding end of the lacrosse stick head
and the wedge endcap inside of the handle (see Fig. 4)
It is noted that when taken in combination with Rogers, which discloses the lacrosse stick head and protruding end, one  of ordinary skill would readily recognize that the wedged end cap and angled 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Rogers, which discloses a lacrosse head with a protruding connection member fastened by screws or bolts to a handle with wedged connection member fastened within a handle, as taught by Wu to provide Rogers with the advantage of prohibit axial displacement or rotary motion relative to the handle and provides the advantage of a more secure connection as noted in Par. 25 Lns. 4-9.
Regarding claim 12, Rogers, as modified discloses the claimed invention substantially as claimed, as set forth above in claim 11.
However, Rogers does not disclose the base of the lacrosse stick head including a recess opposite to the protruding end extending from the base. 
Wu discloses a recess opposite to the protruding end extending from the base (Fig. 1, recess 76 starts from opposite side to the protruding end). It is noted that when taken in combination with Rogers, which discloses the base of the lacrosse stick head, one of ordinary skill would readily recognize the recess of Wu would be used with the base of the lacrosse head disclosed by Rogers to allow passage of the fastener and thereby read on the limitations 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Rogers, which discloses a lacrosse head with a protruding connection member fastened by screws or bolts to a handle with wedged connection member fastened within a handle, as taught by Wu to provide Rogers with the advantage of prohibit axial displacement or rotary motion relative to the handle and provides the advantage of a more secure connection as noted in Par. 25 Lns. 4-9.
claim 13, Rogers, as modified discloses the claimed invention substantially as claimed, as set forth above in claim 11.
Rogers further teaches a cross-section of the handle comprises one of: circular (Fig. 2B, handle is circular), square, triangular, oval, and polygon.
Regarding claim 14, the Rogers, as modified discloses the claimed invention substantially as claimed, as set forth above in claim 11.
However, Rogers does not teach an angle of the angled end relative to the head longitudinal axis comprises one of: oblique, acute, nonzero and positive
Wu teaches an angle of the angled end relative to the head longitudinal axis comprises of: oblique, acute, nonzero (see annotated figure below) and positive

    PNG
    media_image1.png
    325
    386
    media_image1.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Rogers, which discloses a lacrosse head with a protruding connection member fastened by screws or bolts to a handle with wedged connection member fastened within a handle, as taught by Wu to provide Rogers with the advantage of prohibit axial displacement or rotary motion relative to the handle and provides the advantage of a more secure connection as noted in Par. 25 Lns. 4-9.
Regarding claim 15, Rogers, as modified discloses the claimed invention substantially as claimed, as set forth above in claim 11.
Rogers does not teach contact between the angled end and the end cap can be repositioned relative to each other to create an offset relative to an axial position of the angled end and the end cap that resists rotation (Par. 25 Lns. 7-8) of the lacrosse stick head about a handle longitudinal axis.
Wu teaches contact between the angled end and the end cap can be repositioned relative to each other (Par. 24 Lns. 6-9, Par. 25 Lns. 1-4) to create an offset relative to an axial position of the angled end and the end cap that resists rotation of the lacrosse stick head about a handle longitudinal axis. It is noted by tightening and loosening the screw, the device would move in axial direction and therefore would be repositioned relative to each other. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Rogers, which discloses a lacrosse head with a protruding connection member fastened by screws or bolts to a handle with wedged connection member fastened within a handle, as taught by Wu to provide Rogers with the advantage of prohibit axial displacement or rotary motion relative to the handle and provides the advantage of a more secure connection as noted in Par. 25 Lns. 4-9.
Regarding claim 16, Rogers, as modified discloses the claimed invention substantially as claimed, as set forth above in claim 11.
However, Rogers does not teach contact between the angled end and the end cap can be repositioned relative to each other to create an offset relative to an axial position of the angled end and the end cap that resists longitudinal motion of the lacrosse stick head along a handle longitudinal axis.
Wu teaches contact between the angled end and the end cap can be repositioned relative (Par. 24 Lns. 6-9, Par. 25 Lns. 1-4) to each other to create an offset relative to an axial position of the angled end and the end cap that resists longitudinal motion of the lacrosse stick head along the handle longitudinal axis (Par. 25 Lns. 7-8).

Regarding claim 17, Rogers, as modified discloses the claimed invention substantially as claimed, as set forth above in claim 11.
Rogers further teaches the wedge tightening screw comprises a head screw (Par. 24, component 20 is secured by means such as a screw)
Response to Arguments
Applicant's arguments filed 4/28/2021 have been fully considered but they are not persuasive. 
Regarding the arguments on Pg. 7 of the remarks, it is argued that the statement on Pg. 8 of the office action regarding the combination of Rogers and Wu was made to further note the motivation as to why one of ordinary skill would have modified the primary reference of Rogers with the teachings of Wu and merely presents a rationale and therefore, no affidavit or reference citing is required. 
Regarding the applicant's second argument that Rogers and Wu teach away from each other, it is again argued that the references do not teach away from each other. The fact that Rogers includes a forked end 22 does not teach away from the wedge structure of Wu, as what is used in Rogers is the protrusion 20 to secure the head to the handle. The forked end is merely part of the lacrosse head, but does not impact the connection means 20 of Rogers, which is what Wu is modifying. It is further argued the forked end 22 which the applicant argues makes Rogers a specially made lacrosse stick, is nothing more than the normal split of a lacrosse head and therefore, is a standard lacrosse head with a protrusion 20 which fits into the handle to secure the head to the handle. The only difference between 
It appears the applicant is arguing bodily incorporation in regard to incorporating the teachings of the secondary reference with the primary, however it is argued the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). It is argued that, as stated above, the forked feature of Rogers has nothing to do with the connection means 20, and therefore, one of ordinary skill would readily recognize the combination would be obvious as the combination is merely a substitution of one known connecting means for another. 
Regarding the applicants argument that neither Rogers or Wu, alone or in combination disclose or suggest the features of claim 1 on Pg. 10 of the remarks, it is again argued that this statement is conclusory in nature and does not provide factual evidence of why the references alone or in combination would not disclose the claimed limitations, and therefore, as the action explains why the combination would have been obvious, the rejection stands.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYSHUN K. PENG whose telephone number is (571)270-0194.  The examiner can normally be reached on M-F 8-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571) 272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RKP/
/EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711